Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on November 4, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 19, and 20 are now amended.
Claims 2–4 and 10–18 are now canceled.
New claims 21–32 are now added.
Claims 1, 5–9, and 19–32 are pending in the application. 
RESPONSE TO ARGUMENTS
The rejection of claim 15 under 35 U.S.C. § 112(b) is hereby withdrawn, responsive to the Applicant’s cancelation of claim 15 in order to comply with the statute.
The rejection of the claims under 35 U.S.C. § 102(a)(2) based on anticipation by the Trainor reference is hereby withdrawn, responsive to the Applicant’s amendment narrowing the scope of claims 1, 19, and 20 to avoid Trainor’s disclosure. Likewise, the rejection of the claims under 35 U.S.C. § 102 based on the Weber reference withdrawn for the same reason.
However, this change in scope necessitates new grounds of rejection, which are set forth herein. Accordingly, the Applicant’s requests for an allowance of claims, and/or a premature interview in the alternative (Response 10) are respectfully denied.
CLAIM OBJECTIONS
The Office objects to claim 29 for having the following informality: Claim 29 is missing the word “is” between lines 3 and 4 (“wherein the second non-active tab is associated with a respective width”).
Appropriate correction is required. 
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claim 31 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, while providing support for generally increasing the width of a second non-active tab that a third non-active tab separates from the second edge, further disclose that the foregoing includes “at least partially sliding the second non-active tab out from under the third non-active tab” (emphasis added).
The Applicant alleges that support for claims 21–32 is found in paragraphs 179–187 and FIGS. 7A–7D (Response 8), so that is where we must look for support.
Initially, we can rule out FIGS. 7A–7B and their accompanying text at paragraphs 179–182, since those passages merely discuss aspects of the invention prior to detecting a request to scroll the plurality of tabs in a first direction towards the first edge of the tab bar. Claim 31 describes the appearance of the plurality of tabs after scrolling the tabs in a first direction towards the first edge of the tab bar. 
This is important, because as we will see, the closest disclosure to tabs sliding out from one another is in paragraph 181, which says that “non-active tabs hidden . . . under another tab at the edge are displayed.” Notably, this sentence fails to disclose claim 31 for three reasons. First, the actions performed in paragraph 181 merely occur “after selection of an active tab,” which is different from the request to scroll the tabs. Second, even if the Applicant were somehow allowed to “apply” this separate disclosure to the later passages about scrolling, the claim language requires more detail and elements than what this sentence discloses: paragraph 181 merely says that a tab that used to be under another tab is now displayed, whereas claim 31 requires the extra detail of the second non-active tab sliding out from under the third non-active tab. Finally, again assuming the Applicant were somehow allowed to “apply” this separate disclosure to the later passages about scrolling, this disclosure still fails, because claim 31 explicitly prohibits the second non-active tab from being an edge tab, reciting: “a third non-active tab between the second non-active tab and the second edge.” In contrast, paragraph 181 only says that “non-active tabs hidden . . . under another tab at the edge are displayed.” The second non-active tab cannot appear at the edge out from under the third non-active tab, as this would preclude the third non-active tab from being “between the second non-active tab and the second edge,” as claimed.
Moving on to FIG. 7C and its discussion in paragraphs 183–185, we can rule out disclosure from paragraphs 183 and 185, because paragraph 183 is a description 
This leaves paragraph 184, which finally describes the tabs between the active tab and the second edge, but not with nearly as much detail as claim 31 requires. Paragraph 184 merely says that “the non-active tabs between the active tab 701 and the edge on the right side 703B of the tab bar 700C are allowed to increase in size when the active tab is scrolled left 707,” and explains why this is useful. In contrast, claim 31 requires extra details not disclosed in paragraph 184. Rather than merely increasing in size, claim 31 further requires the second non-active tab to “slide,” and to do so out from under the third non-active tab. Paragraph 184 says nothing about a third non-active tab, or even any tab that is analogous to the claimed third non-active tab, let alone anything about the second non-active tab sliding “out from under” the third non-active tab.
 Moving on to FIG. 7D and its corresponding discussion in paragraphs 186–188, we find the same deficiency that was present for FIG. 7C and paragraphs 183–185. Much like paragraph 183, paragraph 186 is a description of what happens to the tabs between the active tab and the first edge (whereas claim 31 further limits the tabs between the active tab and the second edge). Note that in this example, the first and second edges are reversed from the FIG. 7C example, as the claims require the first edge to be whichever one the active tab is moved toward. Meanwhile, paragraph 188 describes a separate feature, distinct from the scrolling operations, for expanding a group of tabs.
Thus, much like with FIG. 7C, the only remaining disclosure for FIG. 7D is paragraph 187, the mirror image of paragraph 184. Once again, paragraph 187 describes the tabs between the active tab and the second edge, but not with nearly as much detail as claim 31 requires. Paragraph 187 merely says that “the non-active tabs between the active tab 701 and the edge on the left side 703A of the tab bar 700D are allowed to increase in size when the active tab is scrolled right 709,” and explains 
The rest of the disclosure, beyond the paragraphs cited by the Applicant, concern distinct inventions that are not the focus of this application.
Accordingly, claim 31 is rejected under 35 U.S.C. § 112(a) for attempting to claim new matter. 
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 5, 6, 19–22, 24, 29, and 32 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0103573 A1 (“Jones”).
Claim 1
Jones discloses:
A method comprising: 

displaying a plurality of tabs in a tab bar of a browser application, 
“Referring to FIG. 4, the method 400 starts at block 405 with the computing system providing a GUI having a menu bar including a plurality of tabs.” Jones ¶ 48.
the plurality of tabs including an active tab that is associated with a first width, 
“The plurality of tabs may include a tab which is selected by a user.” Jones ¶ 48. As shown in FIG. 3A, the selected (active) tab 315 is displayed at a particular width. 
wherein the plurality of tabs includes a first non-active tab on a first side of the active tab between the active tab and a first edge of the tab bar, 
Still referring to FIG. 3A, the GUI 300 further includes at least a first non-selected tab 310 on the left side of the active tab 315, between the left edge of the tab bar (first portion 300) and the leftmost edge of the GUI 300. See Jones ¶ 43 and FIG. 3A.
and wherein the first non-active tab is associated with a respective width that is different from the first width; 
The Examiner observes that the above claim element does not limit the first non-active tab’s actual width. Instead, claim 1 merely requires the first non-active tab to be “associated with” another respective width. The phrase “associated with” is quite broader than the tab actually “being” the respective width, because the latter requires the first non-active tab to measure as the respective width, instead of capturing every possible associative relationship between the first non-active tab and a respective width. 
In this case, tab 310 is displayed at the width shown in FIG. 3A, but tab 310 is also at least “associated with” the much narrower width shown in FIG. 3B, because tab 310 is at least displayable at the respective width shown in FIG. 3B. In other 
detecting a request to scroll the plurality of tabs in a first direction towards the first edge of the tab bar; 
“At block 410, user input identifying an activation of a menu adjustment element (e.g., handle 325 in FIG. 3A) is received.” Jones ¶ 48.
and in response to detecting the request to scroll the plurality of tabs in the first direction, scrolling the plurality of tabs in the first direction, wherein scrolling the plurality of tabs in the first direction includes moving the active tab and the first non-active tab towards the first edge.
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. More specifically, “the position of tabs may be adjusted . . . in order to fit the tabs within the new size of the first portion of the GUI.” Jones ¶ 27. 
In this case, the adjustment caused by block 420 moves both inactive tab 310 and active tab 315 towards the left edge, in the same leftward direction as the input to handle 325. We know inactive tab 310 moved to the left because the transition between FIGS. 3A and 3B illustrates inactive tab 310 closing the gap between itself and its left adjacent tab 305, despite tab 305 remaining stationary. See Jones FIGS. 3A–3B. A similar transition is more clearly illustrated in FIGS. 2A–2B, with both analogous inactive tab 210 and active tab 215 moving toward the left edge.
Claim 5
Jones discloses the method of claim 1, 

“When a user activates the menu bar adjustment element (e.g., by clicking on or touching the element, by making a movement/gesture which is sensed by a motion sensing device, etc.) and slides the menu bar adjustment element, the tab manager 103 may adjust the size of the first portion of the GUI 103 (where the tabs are provided) based on the ending position of the menu bar adjustment element after the user adjusts the position of the menu bar adjustment element.” Jones ¶ 26.
Claim 6
Jones discloses the method of claim 5, 
wherein the input indicates lateral movement across a touch-sensitive surface.
The display of Jones’s invention may include “a capacitive touch screen [or] a resistive touch screen,” and thus, “a user activates the menu bar adjustment element (e.g., by clicking on or touching the element, by making a movement/gesture which is sensed by a motion sensing device, etc.) and slides the menu bar adjustment element.” Jones ¶ 26.
Claim 9
Jones discloses the method of claim 5, 
wherein scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a distance associated with the lateral movement.
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48.
Claims 19 and 20
Claims 19 and 20 are directed to the computer system implementation and memory implementation of the computer-implemented method of claim 1, and are therefore rejected according to the same findings and rationale as set forth above for claim 1.
Claim 21
Jones discloses the method of claim 1, 
wherein moving the first non-active tab towards the first edge includes decreasing the respective width associated with the first non-active tab by a first amount.
“The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. Specifically, as shown in FIG. 3B, the size of tab 310 is reduced to fit the tabs within the new size of first portion 330. See Jones ¶ 27.
Claim 22
Jones discloses the method of claim 21, 
wherein decreasing the respective width associated with the first non-active tab includes ceasing to display at least a portion of the first non-active tab.
FIG. 3B discloses that, as part of decreasing the width of tab 310, the GUI 300 also ceases to display the text of tab 310.
Claim 24
Jones discloses the method of claim 22, wherein
the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab, 
As shown in FIGS. 3A and 3B, the GUI 300/350 includes a second non-active tab 305 between the left edge and the first non-active tab 310. Jones FIGS. 3A–3B; see also Jones ¶¶ 43–44.

“In one embodiment, when the size of the first portion of the GUI 103 is adjusted . . . the position of tabs may be adjusted such that the tabs overlap.” Jones ¶ 27.
Claim 29
Jones discloses the method of claim 1, 
wherein plurality of tabs includes a second non-active tab on a second side of the active tab between the active tab and a second edge of the tab bar, wherein the second edge is different from the first edge, 
GUI 300 further includes tab 320, Jones ¶ 43, which is on a second side of the active tab 315 between the active tab 315 and the right edge of GUI 300, the right edge obviously being different from the left edge. See Jones FIG. 3A.
wherein the second non-active tab associated with a respective width that is different from the first width, 
The Examiner observes that the above claim element does not limit the first non-active tab’s actual width. Instead, claim 29 merely requires the second non-active tab to be “associated with” another respective width. The phrase “associated with” is quite broader than the tab actually “being” the respective width, because the latter requires the second non-active tab to measure as the respective width, instead of capturing every possible associative relationship between the second non-active tab and the respective width. 
In this case, tab 320 is displayed at the width shown in FIG. 3A, but tab 320 is also at least “associated with” the much narrower width shown in FIG. 3B, because tab 320 is at least displayable at the respective width shown in FIG. 3B. In other words, tab 320 is “associated with” the width shown in FIG. 3B by virtue of being pre-programmed to become that width. The Applicant can overcome this 
and wherein scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge.
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. More specifically, “the position of tabs may be adjusted . . . in order to fit the tabs within the new size of the first portion of the GUI.” Jones ¶ 27. 
In this case, the adjustment caused by block 420 moves both inactive tab 320 and active tab 315 towards the left edge, in the same leftward direction as the input to handle 325. We know inactive tab 320 moved to the left because the transition between FIGS. 3A and 3B illustrates inactive tab 320 closing the gap between itself and its left adjacent tab 315. See Jones FIGS. 3A–3B. A similar transition is more clearly illustrated in FIGS. 2A–2C, with both analogous inactive tab 220 and active tab 215 moving toward the left edge.
Claim 32
Jones discloses the method of claim 1, 
wherein moving the active tab towards the first edge includes ceasing to display at least a portion of the active tab.
As shown in FIG. 3A, prior to the input reducing first portion 330, the active tab 315 has a vertical edge for its left border. However, after the input, FIG. 3B discloses that the vertical edge of tab 315 is obscured. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	JONES AND TRAINOR TEACH CLAIM 7.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones as applied to claim 6 above, and further in view of U.S. Patent No. 9,547,525 B1 (“Trainor”).
Claim 7
Jones teaches the method of claim 6, and further teaches that the user input may include “a mouse input [or] a user gesture/movement sensed by a motion sensing device,” Jones ¶ 34, which is at least suggestive of a trackpad surface.
Moreover, Trainor explicitly discloses a method of scrolling tabs using a touch-sensitive surface,
wherein the touch-sensitive surface corresponds to a trackpad surface.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Jones’s mouse input with Trainor’s touchpad, because “the substitution of one known element for another yields predictable results to one of ordinary skill in the art.” MPEP § 2143(I.)(B.). The following findings of fact support this rationale:
(1) The prior art (Jones) contained a device and method which differed from the claimed device by the substitution of a mouse with a trackpad. 
(2) The substituted trackpad, and its function of providing a user input to scroll through tabs, were known in the art, per Trainor’s disclosure quoted above.
(3) Trainor provides direct evidence that of ordinary skill in the art could have substituted one known element for another, and that the results of the substitution would have been predictable, because Trainor explicitly discloses that the mouse, touchpad, and touch-sensitive display are all interchangeable with one another for purposes of scrolling tabs. Trainor col. 3 l. 66 through col. 4 l. 6.
Accordingly, the Office concludes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Jones’s mouse input with Trainor’s touchpad
II.	JONES AND ERIKSSON TEACH CLAIM 8.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2013/0179827 A1 (“Eriksson”).
Claim 8
Jones teaches the method of claim 5, but does not explicitly disclose whether scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a speed associated with the lateral movement.
Eriksson, however, teaches a method of scrolling on-screen objects,
wherein scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a speed associated with the lateral movement.
“Typically, in gesture-based input devices, a swipe gesture is used to manipulate the position along the scrollbar. The length or speed of the swipe corresponds to the distance the user wishes the position along the scrollbar to move, i.e. the subset of items to be displayed.” Eriksson ¶ 104.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’s scrolling input such that GUI 300 would move the active tab a distance proportional with a speed associated with the lateral movement, as taught by Eriksson. One would have been motivated to combine Eriksson with Jones because “[u]sers demand ever more interactivity from their devices and content,” and Eriksson’s technique “provide[s] such increased interactivity, particularly in the context of a user interface.” Eriksson ¶ 3.
III.	JONES AND LI TEACH CLAIMS 23 AND 25.
Claims 23 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones as applied to claim 22 and 21 above, and further in view of U.S. Patent Application Publication No. 2014/0068475 A1 (“Li”).
Claim 23
Jones teaches the method of claim 22, 

“In one embodiment, when the size of the first portion of the GUI 103 is adjusted . . . the position of tabs may be adjusted such that the tabs overlap.” Jones ¶ 27.
Since Jones only discloses hiding the first non-active tab underneath another tab, Jones does not explicitly anticipate hiding a portion of the first non-active tab “off the first edge.” Li, however, teaches a method for scrolling tabs that includes ceasing to display at least a portion of a non-active tab,
wherein ceasing to display at least the portion of the first non-active tab includes hiding at least the portion of the first non-active tab off the first edge.
In a variation of the examples shown in FIGS. 2 and 6, “the row of tabs [30] may be allowed to run off the edges of the screen, rather than be constrained to fit within the screen width.” Li ¶ 40.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Li’s “run-off” technique to Jones’s GUI 300, hiding Jones’s extra tabs by allowing them to fall off the edge of the screen. One would have been motivated to combine Li with Jones because by allowing the tabs to run-off an edge of the screen, the tabs that remain on the screen can be displayed at a greater width, making them easier to read and select.
Claim 25
Jones teaches the method of claim 21, but does not explicitly disclose whether decreasing the respective width associated with the first non-active tab is based on a distance between the first non-active tab and the active tab.
Li, however, teaches a method of displaying and scrolling tabs, 
wherein decreasing the respective width associated with the first non-active tab is based on a distance between the first non-active tab and the active tab.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to decrease the respective sizes of Jones’s non-active tabs to decrease in width based on the distance between the active and non-active tabs, as taught by Li. One would have been motivated to combine Li with Jones because “magnified and demagnified tabs make it easier for the user to see the title for each tab as the user scrolls a finger along the slide bar, thereby facilitating navigation among tabs, particularly on a screen with a relatively small size.” Li ¶ 34.
IV.	JONES AND HUDSON TEACH CLAIMS 26–28.
Claims 26–28 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones as applied to claim 21 above, and further in view of U.S. Patent Application Publication No. 2007/0186175 A1 (“Hudson”).
Claim 26
Jones teaches the method of claim 21, 
wherein the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab, wherein the second non-active tab is associated with a respective width, 
As shown in FIGS. 3A and 3B, the GUI 300/350 includes a second non-active tab 305 between the left edge and the first non-active tab 310. Jones FIGS. 3A–3B; see also Jones ¶¶ 43–44. The figures explicitly disclose that tab 305 is associated with some respective width, irrespective of whether Jones further describes that width in its specification. 
Jones does not explicitly disclose whether scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge. The Examiner respectfully submits that this lack of disclosure is merely an unfortunate happenstance of the examples that Jones provides, because Jones explicitly discloses that all tabs except the leftmost tab move along with the moving operation. In other words, if Jones provided another example in which tab 320 was the active tab—since, after all, any tab selected by the user is the active tab, see Jones ¶ 48—then the claimed first and second non-active tabs would have corresponded to tabs 310 and 315, both of which move towards the left edge in FIGS. 3A and 3B
Nevertheless, while the foregoing may have been common sense to one of ordinary skill in the art, the Examiner will not rely on speculation to show obviousness, because Hudson explicitly teaches an arrangement wherein:
the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab
As shown in FIG. 4, tabbed pane UI 50 displays a plurality of tabs 54, including a first non-active tab “Choice 3” and a second non-active tab “Choice 4” between the bottom edge of the tabbed pane UI 50 and the first non-active tab “Choice 3.” Hudson FIG. 4 and ¶ 25. Also, much like Jones, the tabs in Hudson’s disclosure may instead be arranged and scrolled horizontally. Hudson ¶ 25.
and wherein scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge.
“FIG. 5 illustrates the tabbed pane UI 50 of the present invention after a user has actuated the scroll up button 60 to scroll up.” Hudson ¶ 27. As shown, both the 
    PNG
    media_image1.png
    279
    932
    media_image1.png
    Greyscale
the same bottom edge.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to scroll all of Jones’s tabs in the same direction and manner as illustrated by Hudson, thereby maintaining their order during scrolling. One would have been motivated to combine Hudson with Jones because “the order of the tabs has important meaning or aids significantly in navigation.” Hudson ¶ 4.
Claim 27
Jones, as combined with Hudson, teaches the method of claim 26, wherein moving the second non-active tab towards the first edge includes 
decreasing the respective width associated with the second non-active tab by a second amount that is different from the first amount.
While moving the tabs, GUI 350 also decreases the widths of tabs 305 and 310, but by different amounts. See Jones FIG. 3B.
Claim 28
Jones, as combined with Hudson, teaches the method of claim 27, 
wherein the first non-active tab is a first distance from the active tab, 
Tab 310 is adjacent to the active tab 315. Jones FIGs. 3A–3B.

Tab 305 is further from the active tab 315 than tab 310, because tab 305 is separated from active tab 315 by tab 310. Jones FIGs. 3A–3B.
and wherein: when the first distance is larger than the second distance, the first amount is smaller than the second amount; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, claim 28 is a method claim, the step of “the first amount [being] smaller than the second amount” is contingent upon “when the first distance is larger than the second distance,” and the condition precedent of the first distance being larger than the second distance is unmet (i.e., there is no separate step in claim 28 that requires the first distance to be larger than the second distance). Therefore, accordingly, “the Examiner [does] not need to present obviousness of the method steps of [this claim] that are not required to be performed under a broadest reasonable interpretation of the claim.” MPEP § 2111.04(II.) (quoting Ex parte Schulhauser, PTAB Appeal No. 2013-7847 (April 28, 2016) (precedential)).
and when the first distance is smaller than the second distance, the first amount is larger than the second amount.
As shown in FIG. 3B, the first distance (the distance from tab 315 to tab 310) is smaller than the second distance (the distance from tab 315 to 305), and likewise, the amount that tab 310’s width decreases is greater than the amount that tab 305’s width decreases. Compare Jones FIG. 3A with FIG. 3B.
.
Claims 30 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones as applied to claim 29 above, and further in view of U.S. Patent Application Publication No. 2004/0261035 A1 (“Emerson”).
Claim 30
Jones teaches the method of claim 29, but does not explicitly disclose “increasing the respective width associated with the second non-active tab.”
Emerson, however, teaches this and several other overlapping features of the claim. In the interest of clarity, this rejection will further quote from ancestor claims 1 and 29 to show exactly how Emerson’s disclosure corresponds to claim 30, including the limitations that claim 30 inherits from claims 29 and 1.
Accordingly, Emerson teaches a method comprising: 
[claim 1] displaying a plurality of tabs in a tab bar of a browser application, 
“Referring in particular to FIGS. 3–7, the automatic tab displaying and maximum tab storing UI assembly 150 as illustrated includes a display device 152 having a plurality of selectable screens, 210 (shown) . . . and a screen selection tab 214, 224, 234, for example.” Emerson ¶ 26.
[claim 1] the plurality of tabs including an active tab 
“The display device 152 also has a first display area 240 for displaying at least one screen 210 (shown) of the plurality of selectable screens.” Emerson ¶ 26.
[claim 1] that is associated with a first width, 
“Each screen selection tab also has a first surface size S1.” Emerson ¶ 26.
[claim 1] wherein the plurality of tabs includes a first non-active tab on a first side of the active tab between the active tab and a first edge of the tab bar, 
While displaying the screen 210 for the Queue tab 214, the display device 152 also displays several screen selection tabs whose screens are not yet displayed (i.e., 
[claim 1] and wherein the first non-active tab is associated with a respective width that is different from the first width; 
The inactive screen selection tabs are displayed in a “folded mode” showing only part of their markings. Emerson ¶ 27. For example, in the case of the “Print” tab 224, FIG. 3 illustrates that the active Queue tab 214 occludes at least some portion of its right border.
[claim 1] detecting a request to scroll the plurality of tabs in a first direction towards the first edge of the tab bar; 
“Should the user need to access tabs” that are not yet fully visible, “the user merely touches moves the pointer of a mouse for example (or clicks with the mouse or other pointer device, depending on the technology used) on the hot or folded area M1 on the overlapped tabs at the right most area.” Emerson ¶ 34 (note that in the FIG. 3 example, the hot or folded area is labeled with “M3”).
[claim 1] and in response to detecting the request to scroll the plurality of tabs in the first direction, scrolling the plurality of tabs in the first direction, wherein scrolling the plurality of tabs in the first direction includes moving the active tab 
 Responsive to the input, “adjacent selection tabs move by sliding over and under each other respectively.” Emerson ¶ 29. More specifically, as shown in FIG. 4, the input causes each tab to slide toward the left edge of display 152 by sliding underneath its left adjacent neighbor. Emerson FIG. 4. 
[claim 29] wherein plurality of tabs includes a second non-active tab on a second side of the active tab between the active tab and a second edge of the tab bar, 
Referring back to FIG. 3, the plurality of tabs in display area 250 includes several other non-active tabs between the Queue tab 214 and the right edge of the 
[claim 29] wherein the second edge is different from the first edge, 
The right edge of display 152 is obviously different from the left edge of display 152.
[claim 29] wherein the second non-active tab associated with a respective width that is different from the first width, 
The aforementioned tab 226 is displayed much narrower than the width S1 of the Queue tab 214. Emerson FIG. 3.
[claim 29] wherein scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge,

    PNG
    media_image2.png
    507
    980
    media_image2.png
    Greyscale
As shown in FIG. 4, in response to the user input rifling through the tabs, that same third tab from the right (now labeled 224) moves towards the left edge. Emerson FIGS. 3–4.
claim 30] wherein moving the second non-active tab towards the first edge includes increasing the respective width associated with the second non-active tab.
In addition, the width of the aforementioned third tab from the right (224) increases such that it is now wide enough for its text 238 (“Maintenance”) to be visible. Emerson FIG. 4 and ¶ 34.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jones’s method of scrolling tabs by increasing the respective width associated with its analogous second non-active tab responsive to the scrolling input, as taught by Emerson. One would have been motivated to combine Emerson with Jones because Emerson’s approach “is better than the alternative multiple tab designs,” e.g., as disclosed in Jones, as “it allows the user to have all the tabs accessible in a fully open mode M1, partially open mode M3, and outline-only or folded mode M2, in a single row on the UI screen.” Emerson ¶ 37.
Claim 31
Jones, as combined with Emerson, teaches the method of claim 30. Jones does not appear to explicitly disclose a third non-active tab between the second non-active tab and the second edge, though having such a tab is well within the capability of Jones’s GUI—Jones discloses that any tab may be selected as the active tab, and thus, if tab 310 were the active tab, then tabs 315 and 320 would correspond to the claimed second and third non-active tabs. 
Moreover, Emerson explicitly teaches:
the plurality of tabs includes a third non-active tab between the second non-active tab and the second edge, 
As shown in FIGS. 3 and 4, there are at least two additional non-active tab (and therefore at least one “third non-active tab”) between the third tab from the right and the right end.
and wherein increasing the respective width associated with the second non-active tab includes at least partially 
As shown in FIG. 4, the “Maintenance” tab (the second non-active tab) is illustrated as being much wider than before, but slightly overlapped (i.e., under) the “Scan” tab (the third non-active tab). Emerson FIG. 4.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176